NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                              IN RE MARISSA C.


                             No. 1 CA-JV 21-0098
                              FILED 10-19-2021


           Appeal from the Superior Court in Mohave County
                        No. S8015JV202000094
           The Honorable Megan A. McCoy, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Harris & Winger PC, Flagstaff
By Chad J. Winger
Counsel for Appellant

Mohave County Attorney’s Office, Kingman
By Deborah L. Herbert
Counsel for Appellee
                           IN RE MARISSA C.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Samuel A. Thumma and Judge Maurice Portley1 joined.


C A M P B E L L, Judge:

¶1            Marissa C. appeals the juvenile court’s restitution order
awarding D.W. (Victim) $9,352.89. We review a court’s restitution order for
an abuse of discretion and consider the facts in the light most favorable to
upholding the award. In re Andrew C., 215 Ariz. 366, 367, ¶ 6 (App. 2007).
For the following reasons, we affirm.

                             BACKGROUND

¶2            In June 2020, Marissa C. was a passenger in a stolen pick-up
truck. The driver crashed the truck into multiple cars, eventually coming to
rest with the front end wedged underneath a mobile home. Victim, the
owner of the truck, requested a total of $9,522.14 in restitution, including
$9,353.89 in estimated repair costs and $169.25 in towing expenses.2
Pursuant to a disposition agreement, the court adjudicated Marissa C.
delinquent of unlawful use of means of transportation, a class 6
undesignated felony. Marissa C. agreed to pay restitution, and the court
scheduled a hearing to determine the amounts owed to the various victims.

¶3            At that hearing, the Victim testified that he took good care of
his Ford F-150 truck, which he had owned for about six years, and that it
was in “[e]xcellent condition” before it was stolen. After the crash the truck
was not drivable, and he had it towed to a body shop. The body shop gave
the Victim an estimate to repair the damage but told him that even if those
repairs were made, the truck would not be safe to drive because the frame



1      The Honorable Maurice Portley, Retired Judge of the Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article 6, Section 3, of the Arizona Constitution.
2      At the restitution hearing, the State noted that the amounts on
Victim’s restitution form were inaccurate and amended the form to reflect
his actual towing charge of $45 and repair estimates in the amount of
$9,352.89.


                                      2
                            IN RE MARISSA C.
                            Decision of the Court

was bent. The Victim testified that a junkyard offered to buy the truck for
$145, representing its salvage value.

¶4             During cross examination, the Victim testified he still owned
the truck but did not intend to repair it. Marissa C. did not offer any
evidence at the hearing, nor did she challenge the Victim’s valuation of the
truck for restitution purposes.

¶5             The court awarded the Victim restitution in the amount of
$9,397.89, the total sum of Victim’s estimated repair costs and actual towing
expenses. Marissa C. timely appealed. She argues the court abused its
discretion and lacked sufficient evidence to support the award.

                               DISCUSSION

¶6             A juvenile who is adjudicated delinquent shall be ordered to
pay full or partial restitution. A.R.S. § 8-344(A). The State has the burden to
prove a restitution claim by a preponderance of the evidence. In re Stephanie
B., 204 Ariz. 466, 470, ¶ 15 (App. 2003). At a restitution hearing, the
individual from whom restitution is sought must be “given the opportunity
to contest the information on which the restitution award is based, to
present relevant evidence, and to be heard.” State v. Fancher, 169 Ariz. 266,
268 (App. 1991) (criminal case). “[T]his court will uphold the restitution
award if it bears a reasonable relationship to the victim’s loss.” In re Ryan
A., 202 Ariz. 19, 24, ¶ 20 (App. 2002).

¶7            Marissa C. challenges the sufficiency of the evidence
supporting the court’s restitution award. She argues that the Victim’s repair
costs do not reflect his actual economic loss, which should have been the
fair market value of the truck. She argues that because the court awarded
the repair costs instead of the fair market value of the truck, it abused its
discretion.

¶8             The purpose of restitution is to make the victim whole by
“restoring the victim to his economic status quo that existed before” the
offense. In re William L., 211 Ariz. 236, 239, ¶¶ 11-12 (App. 2005). “To ensure
that the victim is made whole, the court has broad discretion in setting the
restitution amount based on the facts of the case.” Id. at 239,
¶ 12.

¶9             Restitution is proper “for those losses that (1) are economic,
(2) would not have occurred but for the juvenile’s delinquent conduct, and
(3) are directly caused by the delinquent conduct.” Andrew C., 215 Ariz. at



                                      3
                            IN RE MARISSA C.
                            Decision of the Court

368, ¶ 9. Economic loss is “any loss incurred by a person as a result of the
commission of an offense.” A.R.S. § 13-105(16).

¶10            Economic loss may be calculated by comparing the difference
between what the victim had before and after the offense. Town of Gilbert
Prosecutor’s Office v. Downie, 218 Ariz. 466, 469, ¶ 11 (2008). While fair
market value is a common measure used to calculate economic loss, the trial
court “has discretion to use other measures of economic loss when fair
market value will not make the victim whole.” State v. Ellis, 172 Ariz. 549,
550 (App. 1992) (criminal case). The court is not limited to awarding
restitution for only the costs actually incurred at the time of the hearing. See
State v. Howard, 168 Ariz. 458, 460 (App. 1991) (criminal case). Rather, the
court looks to the facts of the case to determine the amount necessary to
make the victim whole. See William L., 211 Ariz. at 239, ¶ 12.

¶11            Here, before Marissa C.’s delinquent acts, the Victim had a
truck that worked, while after her acts, he did not. The Victim requested the
estimated costs to repair the damage to the truck caused by the crash. He
testified that before the crash, his vehicle was in excellent condition, and
after the crash, his vehicle needed more than $9,000 worth of repairs. The
fact that the Victim did not intend to repair the truck does not preclude the
court from awarding restitution in the amount of the repair estimates, as
long as those estimates were reasonably related to the Victim’s loss. Nor
was there any evidence that the value of a different truck in the same
condition before the delinquent acts would have been less than the cost of
the repairs.

¶12           Marissa C. offers no authority to support her argument that
economic loss should be measured only by the costs the Victim actually
incurred or the fair market value of his property before the delinquent acts.
The goal is to make a victim whole, in other words, to compensate a victim
for the monetary losses caused by Marissa C.’s actions resulting in that loss.

¶13           Although Marissa C. argues she did not have the burden of
proof at the hearing, that does not mean she was barred from offering
evidence to support her calculation of a proper restitution award. Had she
wanted to present evidence of the fair market value of the truck for the
court’s consideration, she was free to do so. She was also free to submit the
replacement cost comparisons for a similar Ford F-150 truck if she thought
it was appropriate. And she had the opportunity to contest the State’s
evidence, but she did not do so, other than cross-examining the Victim.




                                       4
                           IN RE MARISSA C.
                           Decision of the Court

¶14           In sum, the State offered sufficient evidence to support the
restitution award, and the court did not abuse its discretion in calculating
that award.

                              CONCLUSION

¶15          For the foregoing reasons, we affirm the court’s restitution
award to Victim.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5